Title: Feb.
From: Adams, John
To: 


       This Action of Trover is an Innovation, one of the new and subtle Inventions in Derogation of the Common Law, that my Lord Coke has treated with so much righteous severity. It is in its Effects and Consequences subversive of all real Actions. It will destroy one of the strongest securities of our landed Property, the Rule that all real Titles shall be tryed in the County where the Land lies. That it may be employed as an Instrument of endless Vexation to the poor People who live in distant Counties, who has the Honor of being the first Inventor I know not, but I hope your Honors will crush it as the illegitimate Production of a wanton Hour.
       It is true that, an incidental Question about a local Matter, may be decided, in the Tryal of a transitory Action—and it is equally true that, a Question may be tryed incidentally, by a Court that has no direct and original Jurisdiction of that Question. Multa conceduntur, per obliquum quse non conceduntur de directo. But this is never suffered but in Cases of Necessity—where Justice cannot be done without it. And This Necessity seems to have been the sole Foundation of my Ld. Holts Opinion in the Case of Brown and Hedges. His Opinion was that an Incidental Question about the Title of Land should not bar the Plaintiff, because if it should, a Man might commit Wastes and Trespasses in Ireland, then take his flight to England and Escape Justice, for no Proscess from any Court in Ireland could run into England: Remedy must be sought in England or no where. But in these Cases there is no such Necessity. Actions may be brought in the County where the Lands lie, with the same Ease, and with much better Probability of fair and just Decision than out of them.
       Dream of Mr. Pratt. He was seated on a Rock, in the Middle of the Sea, and reflecting on his Journey to N. York, leaving his family &c, when the Clouds began to rise from all Quarters of the Horison, and soon thickened and blackened over his Head. The Thunders began to roar And the Lightnings to flash. At last, the Clouds opened and a glorious Luminary, in the shape of an Angel, made its Appearance and addressed Mr. Prat in these Lines 
         
          Why mourns the Bard? Apollo bids thee rise,
          renounce the Dust, and Claim thy native skies.
         
        
       Minutes of Dr. Marshes Testimony.
       I was sent for. Mr. Edwards knew me, asked after my Health, and called me by my Name.
       Afterward he gave me, by Word of Mouth the Minute of his Will. He said he intended to give his Wife, the Improvement of his whole Estate during Life. The Thought it seems came into his Mind of giving her the Improvement during her Widowhood, or while she remained his Widow and bore his Name, but that Thought he had Memory and Judgment enough to disapprove, and ordered it be given her for Life.
       And after his Wifes Decease, he ordered his Estate to be divided equally between his own and his Wifes nearest Relatives.
       And when he was asked, who he intended to make his Executors, he replyed you two, looking to his Brother Edwards and his Wifes Brother Smith who were then present.
       The Degrees of Insanity, are infinite from the wildest symptoms of fury, when nothing but Chains can withold the Patient from doing Violence to himself or others, down to some fits of Passion, or some irrational Pangs of Affection. There is perhaps, in every human Mind, in some appearance or another, some Spice or Degree of Madness. The Hero that murders millions to sate his Revenge or Ambition, may surely by the soundest Understanding be denominated a Madman. Yet Alexander, or Charles of Sweeden had no doubt, a sufficient soundness of Mind to dispose of an Estate by Will. Nor can a perfect Memory be demanded. A perfect Memory cannot be believed to exist. Even Xerxes and Caesar, who remembered every face and Name in their Armies, had not perfect Memories.
       
       Swift v. Vose.
       Hobarts Reports, 134. Weaver * and Ward. Skirmishing. No Justification only Excuse, unless Utterly without fault or Negligence.
       1. Strange, 596. Underwood v. Hewson. Defendant was uncocking a Gun, and the Plaintiff was standing to see it, it went off and wounded him, and at the Tryal it was held might maintain Trespass.
       Thatcher.— 
       * Lords of Council’s order to skirmish.
       Tilt Turnament. Masters of Defence &c.
       Mem. Case of Ideot, Lunatick &c. answerable in Trespass tho not criminal.
       Affectation runs thro the whole Man. His Air, his Gate, his Tone, his Gestures, his Pronunciation. There is no Steadiness of Eye or Feature.
       Fitch’s Countenance is not Steady. He has a look of Jealousy, and of Diffidence. He has a look of Conceit, affectation, Suspicion, and Diffidence. His swell. His Puff. Gridley has a stedy and fixed face. His face is expressive. When he smiles, his whole face is lighted up. His Lips do not shew a smile when his Brows are frounding, and his Eye complaining. The Brow, the Eye, the Lips and the Voice all alike affected together.
       Trowbridge. Oh says Mr. G. They object and say a ——. The officer he informs—why In that Case—redendo singula singulis.—Well—now—
       To all young gentlemen between 10 and 20—
       Many of the great sages, Phylosophers and statesmen, ancient and modern, have thought that the most effectual Exertion of their Talent Indulgence of the Benevolence for Mankind was by contriving and recommending to youth, Plans of Education and study, to train them early to right Habits of Thinking and of Acting, both for their own private Happiness as well as for the Tranquility, Wealth, Grandeur and Glory of their Country. I who have as much Benevolence, as any Sage, whatever, and Talents enough to advize my own young Countrymen, beg leave to advize them, (lest any one should suffer for want of such Advice tho I must own it is generally well understood that they by all Means, avoid every Appearance of Regard to any of those Properties, formerly respected under the Name of Wit, Humour, sense, Learning, Temperance, Justice, Industry,
       The Cyropedia of Xenophon, and the Treatises of Milton and Lock upon Education, tho they might, (Longitude and Latitude considered) be well enough, are yet manifestly useless, at this Time and in this Place. There is it must be confessed, a natural faculty in the human mind (whether it sprang from the Protoplast or any other source I leave to Metaphysitians), that distinguishes between true and false, fair and foul, Virtue and Vice &c—Now the great Aim of the abovementioned Writers on Education was to cultivate this faculty into the most delicate and exquisite Discernment: But believe me, This faculty is become in the Revolution of human Things not only useless, but destructive: believe me, the young man who is silly and obstinate enough to see and to say he sees, one spark of Parts or Virtues in Bluster and his followers e.g. shall with all the Benefactors to a man, be pronounced both a fool and a Knave: shall be opposed and abused on all occasions: e. contra if he sees, and says he sees, one fault, folly, Rashness, Indiscretion, Vice &c. in the same Persons or their Conduct, they and theirs will pronounce the same heavy sentence upon him. It is exactly so with the other side—if you have not a thourough Contempt for the Head and Detestation of the Heart of Bluster and all his followers, you are at once a seditious fellow, have no sense or Probity at all.
       So that the 1st Principle in Provincial Education is to extinguish, stiffle, this most useless, troublesome, pernicious faculty, called the moral sense, and cultivate a total and absolute Indifference to Virtue and to Vice: In spight of natural Aversions press to your Bosom, with unbounded Confidence and Affection, the man who is of your side, after you have chosen any side, tho he may be prostitute and abandoned, destitute of every natural or moral Excellence.
       Edwards’s Will.
       Godolphins orphans Legacy. Part 1. C. 8. Page 23.
       2. Such as are Mad Persons can make no Testament during the time of their Insanity of Mind, no not so much as ad Pios Usus. Nay the Testament made at such a Time shall not be good, tho afterward the Party recover his former Understanding; howbeit, if such Lunatick Persons have any Lucida Intervalla, or Intermissions then during the Time of such Freedom from the Lunacy they may make their Testaments betwixt the fitts. And here note, that every Person is presumed to be of perfect Mind and Memory, untill the Contrary be proved. So that he that objecteth Insanity of Mind, must prove the same, for which quotation breaks off thus in MS
       C. 21.
       
       Same Page 65. But regularly by the Laws and Customs of England, two Witnesses, without Exception, are requisite for the due Proof of a Testament and two are sufficient.
       Swinbourne 77th. Page 78. Unless the Testator were besides himself but for a short Time and in some Peculiar Actions and not continually for a long space as for a Month or More, &c.
       78. It is a hard and difficult Point to prove a Man not to have the Use or Understanding of Reason. And therefore, it is not sufficient for the Witnesses to depose that the Testator was mad or besides his Wits: unless they render a sufficient Reason to prove this their Deposition as that they did see him do such Things or heard him speak such Words as a Man having Reason would not have done or spoken.
       78. lower down. If some Witnesses do depose that the Testator was of perfect Mind and Memory and others depose the Contrary, their Testimony is to be preferred which depose that he was of sound Memory, as well for that their Testimony tendeth to the favour And Validity of the Testament, as for that the same is more agreable to the Disposition of Nature, for every man is a Creature reasonable.
       79. But if in the Testament there be Mixture of Wisdom and Folly it is to be presumed that the same was made during the Testators Frensy, insomuch that if there be but one Word sounding to Folly, it is presumed that the Testator was not of sound Mind.
       Godolphin. Page 24. For it is a very tender and difficult Point to prove a Man not to have the Use of his Reason and Understanding; therefore it is not sufficient for the Witnesses to depose that the Person was mad, unless they render upon Knowledge a sufficient Reason therefor. Neither is one Witness sufficient to prove a Man mad, nor two in Case the one depose of the Testators Madness at one Time and the other of his Madness at another.
       But in Contrary Depositions, those Witnesses are to be preferred, which depose that the Testator was of sound Memory: And if he Used to have Intervals of Reason and it be not certainly known, whether the Testament were made in or out of his fits of Lunacy; if no Argument of frenzy or folly can be collected by the Testament, it shall be presumed to be made during the Intermissions of the Lunacy, and so adjudged to be good.
       One foolish Word may frustrate the Validity of the whole.
       But if a Man who is of good and perfect Memory maketh his Will, and afterwards by the Visitation of God, he becomes of Unsound Memory (as every Man is for the most Part, before his death) this Act of God shall not be a Revocation.
       Dr. Groenvelt v. Dr. Burrell &c. Ld. Raymond 252.
       The Judge will not permit him to have a Copy of the Record if there was probable Cause of the Indictment.
       There must be Evidence of express Rancour and Malice, for Innocence is not sufficient where it contains scandal or the Party has been imprisoned.
       To be of sound and perfect Memory, is to have a reasonable Memory and Understanding to dispose of his Estate with Reason. 25.
       The Testators mind is the Testaments chief Essential.
       Regularly, the Law will presume every man to be of sound Mind and Memory, and will cast the Onus Probandi on him who asserts the Contrary; which is but consonant to the Presumption of Nature itself.
      